DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
4.  The humidifying air purifier according to claim 1, 
wherein the cabinet includes a pair of side panels, and an upper panel and a rear panel interconnecting the pair of side panels, respectively, 
wherein an upper surface of the rear panel includes a grill installing groove, and the discharge grill is seated in the grill installing groove with an upper end of the guide being positioned at the same height as an upper end of the upper panel.  Emphasis added.

Claim 4 is indefinite because “the guide” lacks antecedent basis.  Rather, claim 1 describes a “grill guide.”  To overcome this rejection, claim 4 could be amended to change the term “the guide” to “the grill guide.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows
Claims 1–6, 11–15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., JP 2017062092A1 optionally in view of Woo, KR 1020060111037A2.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Heuhn et al., US 6,425,932 B1 or Kelly et al., WO 2017/055113A13, and optionally in view of Woo.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Ikeda et al., US 2015/0292508 A1, and optionally in view of Woo.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Vogel et al., US 2010/0143125 A1, and optionally in view of Woo.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Brandel, US 2018/0187908 A1, and optionally in view of Woo.

Regarding claim 1, Takashi discloses an air cleaner 11 that has a humidifying function (corresponding to the “humidifying air purifier”).  See Takashi Figs. 1, 2, p. 6.  The air cleaner 11 comprises a main body 12, 13 (the “cabinet”) and an impeller 27 (the “air blowing fan”) disposed within the main body 12, 13.  Id.  
The front panel of the main body 12, 13 corresponds to the “door assembly.”  See Takashi Figs. 1, 2, p. 6.  The limitation indicating that the door assembly is “configured to be drawn out from the cabinet in a direction away from the air blowing fan” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  
The air cleaner 11 further comprises a recessed portion defined between a lower end of the front panel and the base of the main body 12, 13—which is the air inlet at the 
The air cleaner 11 also comprises an outlet port 14 (the “discharge portion”) formed on an upper surface of the main body 12, 13.  See Takashi Fig. 1, p. 6.  The outlet port 14 is configured to discharge air from inside the cabinet through the outlet port 14.  Id.  
The air cleaner 11 further comprises a filter 25 (the “filter”) installed in the front panel and configured for filtering air passing between the intake and the outlet 14 at a height between the intake and the outlet 14.  See Takashi Fig. 3, p. 6.  
It would have been obvious to provide a grill in the outlet port 14, to prevent a user from sticking their fingers into the interior of the air purifier 11.  A person of ordinary skill in the art would have understood how to make this modification, in view of the air outlet 103 seen in the Fig. 10 embodiment, which is covered by a grill.  See Takashi Fig. 10, p. 4.  The louver 29 that extends from the outlet port 14 corresponds to the “grill guide.”  Id. at Fig. 4, p. 6.  The louver 29 is inclined in the direction that the front panel is drawn out of the main body 12, 13.  Id.  The louver 29 guides the air passing through the outlet port 14 to flow in an extending direction of the grill guide, as seen by the fluid arrows in Fig. 1.

    PNG
    media_image1.png
    998
    1420
    media_image1.png
    Greyscale

 With respect to the limitation requiring that—the door assembly is configured to be drawn out from the cabinet in a direction away from the air blowing fan—it would have been obvious for the front panel to be constructed to perform this function.  This is because the filter 25 is provided behind the front panel.  Id. at Fig. 3, p. 6.  Therefore, it also would have been obvious for the front panel to be constructed so that it can be drawn away from the impeller 27, to allow a user to access the filter 25.  A person of ordinary skill in the art would understand how to modify the front panel in this manner, because Woo discloses an air cleaner 100 comprising a door 130 that is configured to be drawn out of the air cleaner 100, to allow a user to change filter 162.  See Woo Fig. 6, p. 4. 

    PNG
    media_image2.png
    815
    662
    media_image2.png
    Greyscale

With respect to the limitation requiring that the filter is installed in the door assembly, Takashi is interpreted so that the filter 25 is installed in the front panel, as explained above.  But it also would have been obvious to modify the front panel to have a structure to hold the filter 25, in view of Woo, which illustrates an air purifier 100 with a door 130 configured to hold a filter 162.  See Woo Fig. 6, p. 4. 
Claim 2 requires for the device of claim 1, the discharge grill includes a plurality of grill guides spaced apart from each other along the direction that the door assembly is drawn out of the cabinet.
In Takashi, the ribs of the grill in outlet 103 correspond to the “plurality of grill guides.”  See Takashi Fig. 10, p. 4.  When the grill is provided in the outlet port 14 seen 
Regarding claim 3, Takashi’s air cleaner 11 comprises a pair of side panels (the panels on the left and right-hand side of the air cleaner 11, seen in Fig. 1), an upper panel (the upper, flat side of the front panel) and a real panel (the back panel including top panel comprising outlet port 14) interconnecting the side panels, respectively.  See Takashi Fig. 1, p. 6.  The rear panel includes an upper surface extending forward, which is the top panel including outlet port 14.  Id.  The discharge port 14 includes a vertical opening, because the port 14 directs air in an upward direction.  Id.  The opening is on an upper surface of the rear panel, because the outlet port 14 is provided on the top panel.  Id.
With respect to the limitation indicating that the rear panel includes an upper surface extending forward—as noted, the back panel and top panel of Takashi’s air cleaner 11 are interpreted to correspond to the “rear panel.”  Note that if these components are separate parts, it would have been obvious to integrate the panels, because the use of a one-piece construction instead of multiple parts is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.04(V)(B).
Regarding claim 4, Takashi’s air cleaner 11 comprises a pair of side panels (the panels on the left and right-hand side of the air cleaner 11, seen in Fig. 1), an upper panel (the upper, flat side of the front panel) and a real panel (the back panel including top panel comprising outlet port 14) interconnecting the side panels, respectively.  See Takashi Fig. 1, p. 6.  The top surface includes a grill installing groove, which is the Id.  The grill from the Fig. 10 embodiment would be seated in this groove.  An upper end of the louver 29 is positioned at the same height as an upper end of the top panel, when the lover 29 is closed.  Id. at Fig. 4, p. 6.  Also, when the lover 29 is open, the back section of the top of the louver 29, where the louver 29 meets the top panel, is at the same height as the top end of the top panel.  Id.
Regarding claim 5, Takashi’s air cleaner 11 comprises a housing cover provided inside the main body 12, 13 that has an outer surface surrounding the impeller 27—which is the housing that surrounds the impeller 27, as seen in Fig. 3.
Regarding claim 6, the outer surface of the housing that surrounds impeller 27 includes a guide plate extending from the housing and guiding air passing through the impeller 27 upward in a radial direction—which is one of the plates on the side of the housing that surrounds the impeller 27 that directs air upwardly, as seen in Fig. 3.  The housing that surrounds impeller 27 also includes an extension plate extending laterally along an upper end of the housing from an end portion of the guide plate, which is the plate that surrounds the outlet of the housing surrounding the impeller 27, as seen in Fig. 3.
Claim 7 requires for the device of claim 6, the extension plate includes a stepped rib configured to support the discharge grill.
Takashi fails to provide enough information to explicitly teach this feature.
But Heuhn disclsoes a fan housing with an extension plate having a stepped rib used to support a discharge grill (see the annotated figure below).

    PNG
    media_image3.png
    868
    1041
    media_image3.png
    Greyscale

Additionally, Kelly discloses a humidifier comprising a fan 10 with an outlet having a stepped rib used to support and outlet grill 15.  Kelly Fig. 7, p. 15, ll. 20–20.

    PNG
    media_image4.png
    921
    1350
    media_image4.png
    Greyscale

It would have been obvious for the housing that surrounds Takashi’s impeller 27 to have a stepped rib configured to support the grill provided in outlet port 14, because this configuration is commonly used in air purifiers.  
Claim 8 requires for the device of claim 5, the air blowing fan includes an impeller for sucking and discharging air.  The impeller includes a blade.  The blade includes a maximum camber point defined as a point on a negative pressure surface of the blade corresponding to a point having a maximum camber on an average camber line.  The blade further includes a reference point defined as another point on the negative pressure surface of the blade where the distance between the negative pressure surface and a positive pressure surface is maximum.  The negative pressure 
While air purifier uses an impeller 27 to move air so that it can be treated, the reference does not disclose that the impeller 27 has a blade with the structure described in claim 8.  
But Ikeda discloses an air conditioner comprising an impeller 8a for moving air through the device. Ikeda Fig. 2, [0046].   The impeller 8a comprises a blade 8c that includes a maximum camber point defined as a point on a negative pressure surface of the blade corresponding to a point having a maximum camber on an average camber line (inner peripheral curved surface Bs2, id. at Fig. 7, [0055]) and a reference point defined as another point on the negative pressure surface of the blade (end portion 15a, id. at Fig. 7, [0057]) where the distance between the negative pressure surface and a positive pressure surface is maximum (the distance between Bs2 and end portion 15a, id.).  The negative pressure surface of the blade includes a linear surface formed as a flat surface from the maximum camber point to a leading edge of the blade (flat surface Qs, id. at Fig. 7, [0055]).  
Ikeda’s impeller is beneficial because it has reduced noise and increased air blowing efficiency compared to conventional air moving devices.  Id. at [0011].  Therefore, it would have been obvious to use Ikeda’s impeller 8a in place of Takashi’s impeller 27 to provide these benefits and because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).

    PNG
    media_image5.png
    751
    1223
    media_image5.png
    Greyscale

Claim 9 requires for the device of claim 5, the housing cover further includes a sensor bracket to which at least one sensor device is mounted.  Claim 10 requires for the device of claim 9, the sensor bracket is positioned in a recessed space formed by the outer surface of the housing cover.
Takashi does not explicitly disclose a sensor bracket associated the housing that surrounds impeller 27.  
But Vogel discloses fan 200 with a sensor housing 1 (the “sensor bracket”) to which a thermistor 31 (the “sensor device”) is mounted.  Vogel Figs. 3, 4, [0034], [0039].  The housing 1 is positioned in an opening formed by the outer surface of the fan housing (the spaced into which the housing 1 is inserted).  Id.  This opening corresponds to the claimed “recessed space.”  Vogel’s sensor is beneficial because it is Id. at [0003].  It would have been obvious to use Vogel’s sensor with the housing that surrounds Takashi’s impeller 27 to provide this benefit.

    PNG
    media_image6.png
    863
    662
    media_image6.png
    Greyscale


Regarding claim 11, the housing that surrounds Takashi’s impeller 27 is the “scroll housing.”  See Takashi Fig. 3, p. 6.  It is provided on a lower side of the outlet port 14.  Id.  The impeller 27 is mounted inside of this housing.  Id.  The housing has the same structure as described in the claim, as seen in the annotated figure below.
Additionally, the main body 12, 13 includes a pair of side panels, which are the left and right-hand side panels seen in Fig. 1.  See Takashi Figs. 1, 3, p. 6.  The 

    PNG
    media_image7.png
    1097
    996
    media_image7.png
    Greyscale

Claim 12 requires for the device of claim 11, the third guide extends obliquely in a direction away from the second guide toward the upper portion of the cabinet.
Takashi’s third guide extends obliquely in a direction away from the second guide, as seen in the annotated figure in the rejection of claim 11 above.
Claim 13 requires for the device of claim 11, the upper end of the third guide is disposed so as to overlap with the first guide in a downward direction.  This means that the third guide is spaced upward from the first guide.  Spec. dated Jan. 22, 2019 (“Spec.”) [0304].
Takashi’s third guide is disposed so as to overlap with the first guide in a downward direction because the third guide is spaced upward from the first guide, as seen in the annotated figure in the rejection of claim 11 above.
Claim 14 requires for the device of claim 11, the scroll housing further includes an extension plate extending from the upper end of the third guide toward the one side panel.  
Takashi’s fan housing has an extension plate extending from the upper end of the third guide toward the one side panel, which is the plate at the top of the fan housing.
Claim 15 requires for the device of claim 14, the discharge portion communicates with a space between the second guide and the third guide.  A non-discharge portion is formed at a position facing the extension plate in a vertical direction.
Takashi’s outlet port 14 communicates with a space between the second and third guides, as seen in the annotated figure in the rejection of claim 11 above.  The 
Claim 17 requires for the device of claim 11, the third guide extends upwardly from the first guide, and is inclined relative to the first guide.
Takashi’s third guide extends upwardly from the first guide, and is inclined relative to the first guide, as seen in the annotated figure in the rejection of claim 11 above.
Claim 18 requires for the device of claim 11, the scroll housing includes a cutoff portion positioned between the first guide and the third guide.  The cutoff portion protrudes toward a discharge flow path, and extends obliquely in a direction in which the door assembly is drawn out of the cabinet.
In Takashi, the intersection between the first and third guides is the “cutoff portion” as seen in the annotated figure in the rejection of claim 11 above.  The cutoff portion protrudes toward the path that leads to the outlet port 14 (this path is the “discharge flow path”), as seen in the annotated figure.  The cutoff portion extends obliquely in a direction in which the front panel is drawn out of the cabinet, as seen in the annotated figure.
Claim 19 requires for the device of claim 18, an inner surface of the cutoff portion is formed as a curved surface with a plurality of recessed surface portions and a plural of protruding surface portions.
In Takashi, the inner surface of the cutoff portion has a curved surface.  Takashi Fig. 3, p. 6.
Takashi fails to teach that the curved surface has a plurality of recessed surface portions and a plurality of protruding surface portions.
However, Brendel discloses a fan with an outlet 40 that has a corrugated perimeter 136.  Brendel Fig. 4, [0026].  As such, the outlet 40 has an inner surface with a plurality of recessed portions and a plurality of protruding surface portions.  The corrugated shape is beneficial because it increase the streamwise velocity of the airflow discharged from the fan.  Id.  

    PNG
    media_image8.png
    613
    606
    media_image8.png
    Greyscale

It would have been obvious for the outlet in Takashi’s fan, including the inner surface of the bend in fan housing, to have a corrugated perimeter in order to provide this benefit.  
Claim 20 
In Takashi, the bend is rounded in the direction interconnecting the first and third guides, as seen in Fig. 3.  The bend is also rounded with respect to a direction interconnecting the front end and a rear end, as the bend is rounded in this direction, as seen in Fig. 3.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Takashi is in the record as the 16-page Foreign Reference dated Nov. 17, 2020.  A translation is provided with this communication.  The original version is cited for the drawings while the translation is cited for the text.
        
        2 The original version of Woo is in the record as the 12-page Foreign Reference dated Feb. 03, 2020.  A translation is provided in the record as the 5-page Foreign Reference dated July 13, 2021.  The original version is cited for the drawings while the translation is cited for the text.
        3 Kelly is the record as the 29-page Foreign Reference dated July 13, 2021.